Case 3:14-cr-00175-WHA Document 962-15 Filed 01/10/19 Page 1 of 10




           EXHIBIT O
       Case 3:14-cr-00175-WHA Document 962-15 Filed 01/10/19 Page 2 of 10



                                            1


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13   NAPA 911

14   Recorded on 08-0ct-2017 at 21.47.55

15   (2352D0NG00212340)

16

17

18

19

20

21

22

23

24

25
       Case 3:14-cr-00175-WHA Document 962-15 Filed 01/10/19 Page 3 of 10



                                            2



 1               DISPATCHER 1: 911. What is the address

 2   of your emergency?

 3               MAN 1: What's the address here?

 4   [UNINTEL PHRASE]

 5               MAN 2: 3455.

 6               MAN 1: 3455--

 7               MAN 2: State Highway 128. There's a

 8   major forest fire,   and it's--

 9               DISPATCHER 1: Is it in Calistoga or St.

10   Helena?

11               MAN 1: Calistoga, Calistoga.

12               DISPATCHER 1: Okay. Stay on the line

13   for me. Let me put you through to Cal Fire, okay?

14               MAN 1: All right. Thank you.

15               DISPATCHER 1: You're welcome.

16               [NEW CALL]

17               DISPATCHER 2: 911 fire emergency.

18   What's the address of your emergency?

19               DISPATCHER 1: This is Napa with a

20   transfer.

21               MAN 1: 3455 Calistoga. It's State

22   Highway 12 8.

23               DISPATCHER 2: Okay. Bennett Lane?

24               MAN 1: It's very close to that,     I

25   think.
       Case 3:14-cr-00175-WHA Document 962-15 Filed 01/10/19 Page 4 of 10



                                            3



 1             DISPATCHER 2: Right. Okay. Is it just

 2   one fire or are you seeing a separate--a

 3   different fire?

 4             MAN 1: There is a huge fire--

 5             DISPATCHER 2: Okay. We're on our way.

 6              [NEW CALL]

 7             DISPATCHER 1: 911. What is the address

 8   of your emergency?

 9             MAN 3: Hello?

10             DISPATCHER 1: Hello? Hello?

11             MAN 3: 911?

12             DISPATCHER 1: This is 911, sir. What's

13   the address of your emergency?

14             MAN 3: Wait a minute. I'm going to get

15   out of this wind. Is this 911?

16             DISPATCHER 1: Yes, it is, sir.

17             MAN 2: I want to report a fire.

18             DISPATCHER 1: Where is it located?

19             MAN 3: I'm at--my location is 3183

20   Atlas Peak Road.

21             DISPATCHER 1: 3183--

22             MAN 3: The fire is due north of me. I

23   see it.

24             DISPATCHER 1: Stan the line for me,

25   sir. Let me--
       Case 3:14-cr-00175-WHA Document 962-15 Filed 01/10/19 Page 5 of 10



                                            4


 1               MAN 3: It looks like it could be on the

 2   [UNINTEL] --

 3               DISPATCHER 1: Let me put you through

 4   to--

 5               MAN 3: --property.

 6               DISPATCHER 1: Sir, hold on one moment.

 7   Let me put you through to Cal Fire.

 8               [NEW CALL]

 9               DISPATCHER 3: 911. What is the

10   location?

11               DISPATCHER 1: This is Napa--

12               DISPATCHER 3: Oh.

13               DISPATCHER 1: --with a transfer. He's

14   giving 3183 Atlas Peak Road,     just north of him.

15   He's reporting a fire.

16               DISPATCHER 3: Where are you?

17               MAN 3: I am at 3183 Atlas Peak Road and

18   the fire is due north of me.

19               [NEW CALL]

20               DISPATCHER 1: 911. What is the address

21   of your emergency? Hello? Hello?

22               [NEW CALL]

23               DISPATCHER 1: 911. What is the address

24   of your emergency?

25               WOMAN 1: Hi. Me and my friend, we were
       Case 3:14-cr-00175-WHA Document 962-15 Filed 01/10/19 Page 6 of 10



                                            5



 1   on our way to our friend's house on Green Valley

 2   Road.

 3             DISPATCHER 1: Okay. What's going on?

 4             WOMAN 1: We're at my friend's gate, but

 5   we're looking over to our right--I'm sorry, left

 6   side, and there is a huge fire,     and--

 7             DISPATCHER 1: Okay. What's the--

 8             WOMAN 1: --across the mountain.

 9             DISPATCHER 1: What's the address,

10   ma' am?

11             WOMAN 1: Do you know [UNINTEL PHRASE]

12   the gate. Hold on. It is spreading so fast.       It's

13   on the opposite side.

14             DISPATCHER 1: What road are you on?

15             WOMAN 1: It's like--we're on Green

16   Valley Road.

17             DISPATCHER 1: On Grand Valley Road?

18             WOMAN 1: All the way at the top. Yeah.

19   And my friend's looking at the address. It's on

20   the mailbox. Just hold on.

21             WOMAN 2:   [UNINTEL PHRASE] Arena Road.

22             WOMAN 1: Arena Road, by Green Valley

23   Road.

24             DISPATCHER 1: How do you spell that?

25             WOMAN 1: A-R-E-N-A. And all the way to
       Case 3:14-cr-00175-WHA Document 962-15 Filed 01/10/19 Page 7 of 10



                                            6



 1   our right--I'm sorry, left-hand side, if you're

 2   at the gate, the whole--like the mountain--and

 3   I'm not even joking--like it was like a little

 4   spark, and the top of the mountain is on fire.

 5                DISPATCHER 1: Okay, ma'am.

 6                WOMAN 1:   [UNINTEL PHRASE]

 7                DISPATCHER 1: And you said Green Valley

 8   Road, correct?

 9                WOMAN 1: Yeah. We took a right onto

10   Green Valley Road, and then now we're all the way

11   up on the hill, but--

12                DISPATCHER 1: Okay. I'm just not seeing

13   Arena Road as one of the roads in Napa. So, do

14   you know if you' re in Napa or are you like

15   outside of Napa?

16                WOMAN 1: No. No, we're in Napa, but

17   we're on top of the hill.

18                DISPATCHER 1: Okay. Hold on.

19                WOMAN 1: But I don't know [UNINTEL

20   PHRASE] --

21                DISPATCHER 1: Hold on one moment. Let

22   me put you through to Cal Fire. Green Valley Road

23   is actually going to be Cal Fire, so stay on the

24   line for me, okay?

25                WOMAN 1: Okay.
       Case 3:14-cr-00175-WHA Document 962-15 Filed 01/10/19 Page 8 of 10



                                            7



 1              [PHONE DIALING]

 2             DISPATCHER 1: Ma'am, are you still

 3   there?

 4             WOMAN 1: Yeah. It looks like a house

 5   just caught on fire.

 6             DISPATCHER 1: Ma'am?

 7             WOMAN 1: Yeah.

 8             DISPATCHER 1: Okay. Hold on one moment.

 9   I believe we still have units out in the area of

10   Green Island Road. Hold on one moment.

11              [ PHONE DIALING]

12             DISPATCHER 1: Okay. Ma'am?

13             WOMAN 1: Hello?

14             DISPATCHER 1: Ma'am, are you still

15   there?

16             WOMAN 1: Yeah.

17             DISPATCHER 1: Okay.

18              [PHONE DIALING]

19             DISPATCHER 1: I'm actually transferring

20   you over to Cal Fire, okay?

21             WOMAN 1: We [UNINTEL PHRASE].

22             DISPATCHER 1: Ma'am?

23             WOMAN 1: Yeah.

24             DISPATCHER 1: Okay,     I'm transferring

25   you to Cal Fire, okay? Stay on the line.
     Case 3:14-cr-00175-WHA Document 962-15 Filed 01/10/19 Page 9 of 10



                                          8



 1           WOMAN 1: Okay.

 2            [PHONE DIALING]

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
       Case 3:14-cr-00175-WHA Document 962-15 Filed 01/10/19 Page 10 of 10



                                                                   9



 1                       C E R T I F I C A T I O N

 2

 3   I, Sonya Ledanski Hyde, certify that the

 4   foregoing transcript is a true and accurate

 5   record of the proceedings.

 6           .-:-
            r                      i7                  ,t'.•'.•


 7          J'
         J{}ttl-ti;Jtl        ct:>?··<'/i*··~-ft..-l·:::. ( .___
 8                  {l

 9

10

11   Veri text Legal Solutions

12   330 Old Country Road

13   Suite 300

14   Mineola, NY 1150 l

15

16   Date: March 9, 2018

17

18

19

20

21

22

23

24

25
